Filed 6/15/21 In re I.P. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re I.P., a Person Coming Under the                               H048172
 Juvenile Court Law.                                                (Santa Clara County
                                                                     Super. Ct. No. 18JV43469A)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 I.P.,

           Defendant and Appellant.



         Minor I.P. admitted a felony violation of the Vehicle Code for the taking or
unauthorized use of a vehicle with the intent to deprive the owner of possession of it.
The juvenile court denied deferred entry of judgment (DEJ) and adjudged I.P. a ward of
the court. I.P. appeals the juvenile court’s dispositional order, contending the court erred
by finding her unsuitable for DEJ.
         For reasons that we will explain, we affirm the juvenile court’s dispositional order.
                        I. FACTS AND PROCEDURAL BACKGROUND
         In December 2018, the Santa Clara County District Attorney (district attorney)
filed a juvenile wardship petition under Welfare and Institutions Code section 602,
subdivision (a),1 alleging that then 15-year-old I.P. had received stolen property (a motor
vehicle) (Pen. Code, § 496d, subd. (a)). According to a probation officer’s detention
hearing report, I.P. had ridden in a vehicle that was stolen by other minors. The police
arrested I.P. and then released her to her mother through the “Community Release
Program.” Later that day, I.P.’s mother informed the probation officer that I.P. had run
away from home (although she returned within the next day or so). I.P. told the
probation officer that she “struggles with depression,” was taking medication, and had
been hospitalized at least twice due to suicidal ideation.
        At a detention hearing held two days after I.P.’s arrest, the juvenile court placed
I.P. on electronic monitoring, finding that she was “[l]ikely to flee” and had “[e]scaped
from court commitment.” In addition, the court ordered a psychological evaluation and
directed the probation officer to temporarily take responsibility for I.P.’s placement and
care.
        Approximately two weeks later, in January 2019, I.P. “reported to Juvenile Hall”
and admitted to having cut off her ankle monitor, run away from home, and refused to
return. She was booked into juvenile hall. At a detention hearing held two days later, the
juvenile court granted discretion to the Santa Clara County Probation Department
(probation department) to release I.P. on a “level of supervision they deem appropriate.”
Four days later, the district attorney moved to dismiss the wardship petition. The court
granted the motion without prejudice and referred the matter back to the probation
department “for informal handling.”
        In January 2020, the district attorney filed another juvenile wardship petition
under section 602, subdivision (a), alleging that, on or about December 19, 2019, then
16-year-old I.P. took or drove a vehicle without the owner’s consent and with the intent
to temporarily deprive the owner of title and possession (Veh. Code, § 10851, subd (a);


        1
            Unspecified statutory references are to the Welfare and Institutions Code.
                                                   2
count 1). In addition, the district attorney informed the juvenile court that I.P. was
eligible for DEJ.
       The probation department subsequently filed a “Suitability Hearing Report”
(suitability report) regarding DEJ. The suitability report described the current offense,
recounting that I.P. had been involved in a traffic collision and admitted to a California
Highway Patrol officer that she had stolen the car and did not have a driver’s license.
When interviewed later by the probation officer who authored the suitability report, I.P.
again admitted the theft, describing it as a “crime of opportunity” that was “not pre-
planned.” The probation officer asked I.P. “if she had any remorse for her actions” and
I.P. replied, “ ‘No.’ She appeared to minimize her actions and did not accept
responsibility for them.”
       When the probation officer described the DEJ program to I.P., I.P. “was concerned
about the length of the program,” “appeared very indifferent[,] and would not state
whether or not she could complete the program.”
       I.P.’s mother told the probation officer that I.P. “sometimes leaves the house for
days at a time,” “does not follow the house rules or curfew hours,” “is not respectful
toward her mother,” has peers who “are negative influences on her,” and “partakes in
alcohol and drug use while associating with these negative peers.” I.P. admitted to
“smoking marijuana frequently” and having negative peers who focus on “ ‘getting
money.’ ”
       The probation officer described some of I.P.’s school-related behavioral problems
including her extensive truancy, poor grades, and substance abuse. By the time of the
suitability report, I.P.’s school district had determined that she should be sent to an out-
of-state residential treatment, educational, and counseling program.
       I.P. told the probation officer that she had no contact with her father because of
suspected sexual abuse around the age of three or four. I.P.’s mother learned about the
suspected abuse when I.P. was 15 years old and reported it to the police, but “nothing
                                                  3
was done.” I.P. and her family had been participating in a counseling program to
“recover from the tragedy,” but I.P.’s mother “d[id] not see any changes happening with
her daughter.” I.P. also was taking medication for her depression and anxiety. I.P.’s
mother “believe[d] [I.P.] needs services that cannot be provided while being on the DEJ
program.”
       The probation officer reported her conclusion that I.P. was not a suitable candidate
for DEJ, opining that I.P. “has needs beyond the scope of DEJ that can only be provided
by being a Ward of the Court.” The probation officer explained that I.P. “struggles with
poor impulse control,” “has a very strained relationship with her mother where she leaves
home for periods of time without notifying her [mother] of her whereabouts,” and
frequently smokes marijuana. The probation officer further observed that I.P.’s “current
school grades and attendance reflect a lack of effort.” Finally, the probation officer noted
that I.P.’s mental health needs were being “addressed both individually and within the
family unit” and “[h]er sexual abuse as a young child must also be examined and treated
as [I.P.] may be dealing with deep seeded trauma.”
       In March 2020, the juvenile court held a jurisdictional hearing. I.P. moved to
reduce the sole charge in the wardship petition to a misdemeanor under Penal Code
section 17, subdivision (b). The court denied the motion, referring to the circumstances
of I.P.’s offense and the information contained in the suitability report. I.P. then admitted
count 1 of the wardship petition. The court accepted I.P.’s admission, sustained the
offense as a felony, and found I.P. to be a minor described by section 602.
       Following I.P.’s admission, the juvenile court rejected another request by I.P. to
reduce the offense to a misdemeanor. The court also heard argument regarding whether
I.P. was suitable for DEJ. I.P.’s defense counsel argued that I.P. had demonstrated
maturity by acknowledging her current offense and her prospects for change, as well as
by “her cooperation and honesty” with police officers, the probation officer, defense
counsel, and the court. Defense counsel also noted that I.P. had been attending school,
                                                 4
had “expressed some more motivation” regarding her performance in school, and had
agreed to “take school transportation,” which counsel believed would improve I.P.’s
attendance. Regarding counseling for I.P., defense counsel reported that I.P. was
receiving treatment voluntarily and enjoyed that treatment. The district attorney opposed
DEJ, asserting that I.P.’s “needs exceed[] what DEJ can provide.” The district attorney
observed that I.P. had been on informal supervision before she committed her current
offense and suggested I.P. would not succeed in DEJ “because she needs further
treatment.”
       The juvenile court said it “believe[d] that DEJ cannot really provide the services
necessary . . . to help [I.P.] with rehabilitation” and “it’s important that we take all of the
things into consideration.” The court explained that “there are concerns regarding
education” and “some school behavior,” while acknowledging that I.P. had been taking
“some [positive] steps.” The court further observed that “[t]here are definitely some
concerns related to [the] family relationship” and I.P. leaving home without providing her
whereabouts. Regarding treatment, the court said that I.P. was currently “in treatment,
which is good, but that needs to continue. DEJ is just really not -- it’s a program where
we don’t have much to work on; right? And kind of can come through.”
       Further, the juvenile court explained that I.P. would have the opportunity to move
the court in the future under Penal Code section 17 to reduce the offense, after she served
time on probation. The court observed that I.P. could show improvement in her behavior
and “that we don’t have to worry about your criminality, that you are rehabilitated and
working with appropriate services and I’l1 reconsider that. . . . I think we just need to see
how things go, but my desire is that you do a really good job on probation and get off
probation.” The court then concluded its ruling saying, “But for now, today, I am going
to make a finding that DEJ is not suitable in this case.”
       At a dispositional hearing held on May 21, 2020, the juvenile court adjudged I.P. a
ward of the court and ordered various probation conditions. The conditions included that
                                                   5
“[I.P] and her parents participate in a counseling or education program as determined by
the Probation Officer,” “enroll in and complete a drug/alcohol education program as
determined by the Probation Officer,” and “participate in Wraparound services” as
arranged by I.P.’s probation officer.
       I.P. timely appealed.
                                     II. DISCUSSION
       I.P. contends the juvenile court erred by finding her unsuitable for the DEJ
program. I.P. maintains the court’s denial of DEJ “was irrational and based on
impermissible factors,” in that the court “found I.P. unsuitable, not because she was
‘unamenable to education, treatment or rehabilitation[,’] but bizarrely, because she
needed those things.” I.P. further asserts no valid reasons to deny DEJ were present in
this case. Given this alleged error, I.P. asks us to vacate the disposition order and remand
the matter to the juvenile court with directions to reconsider DEJ.
       The Attorney General counters that the juvenile court acted within its discretion to
deny DEJ because “all indications were that without the structure afforded by formal
probation following entry of judgment, it was highly likely that [I.P.] would continue her
drug use, accrue more absences from school, defy her mother, and abscond with no one
knowing her whereabouts, thereby threatening to derail any chance she had for
rehabilitation.”
       A. Applicable Legal Principles and Standard of Review
       “Minors under the jurisdiction of the juvenile court as a consequence of delinquent
conduct shall, in conformity with the interests of public safety and protection, receive
care, treatment, and guidance that is consistent with their best interest, that holds them
accountable for their behavior, and that is appropriate for their circumstances.” (§ 202,
subd. (b).)
       “The DEJ provisions of section 790 et seq. ‘provide that in lieu of jurisdictional
and dispositional hearings, a minor may admit the allegations contained in a section 602
                                                 6
petition and waive time for the pronouncement of judgment. Entry of judgment is
deferred. After the successful completion of a term of probation, on the motion of the
prosecution and with a positive recommendation from the probation department, the court
is required to dismiss the charges. The arrest upon which judgment was deferred is
deemed never to have occurred, and any records of the juvenile court proceeding are
sealed.’ ” (In re C.W. (2012) 208 Cal.App.4th 654, 659 (C.W.).)
       “The determination of whether to grant DEJ requires consideration of ‘two distinct
essential elements of the [DEJ] program,’ viz., ‘eligibility’ and ‘suitability.’ [Citation.]
Under section 790, the prosecuting attorney is required to determine whether the minor is
eligible for DEJ.” (C.W., supra, 208 Cal.App.4th at p. 659; see also Cal. Rules of Court,
rule 5.800(a)–(b).) “Once the threshold determination of eligibility is made, the juvenile
trial court has the ultimate discretion to rule on the minor’s suitability for DEJ.
[Citation.] Suitability for DEJ is within the court’s discretion after consideration of the
factors specified by statute and rule of court, and based upon the standard of whether the
minor will derive benefit from ‘ “ ‘ “education, treatment, and rehabilitation” ’ ” ’ rather
than a more restrictive commitment.”2 (C.W., at p. 660; see also Martha C. v. Superior

       2
         Section 790, subdivision (b), provides in relevant part: “Upon a finding that the
minor is [] suitable for deferred entry of judgment and would benefit from education,
treatment, and rehabilitation efforts, the court may grant deferred entry of judgment.”
(§ 790, subd. (b).) (See also Cal. Rules of Court, rule 5.800(b)(2) [“If the court
determines that the child is eligible and suitable for a deferred entry of judgment, and
would derive benefit from education, treatment, and rehabilitation efforts, the court may
grant deferred entry of judgment.”].)
        Section 791, subdivision (b), provides in relevant part: “When directed by the
court, the probation department shall make an investigation and take into consideration
the defendant’s age, maturity, educational background, family relationships,
demonstrable motivation, treatment history, if any, and other mitigating and aggravating
factors in determining whether the minor is a person who would be benefited by
education, treatment, or rehabilitation. The probation department shall also determine
which programs would accept the minor. The probation department shall report its
findings and recommendations to the court. The court shall make the final determination
regarding education, treatment, and rehabilitation of the minor.” (§ 791, subd. (b).)
                                                  7
Court of San Diego County (2003) 108 Cal.App.4th 556, 561 (Martha C.).) “[T]he
statutory language empowers but does not compel the juvenile court to grant deferred
entry of judgment once eligibility under section 790, subdivision (a) is established.” (In
re Sergio R. (2003) 106 Cal.App.4th 597, 605 (Sergio R.).)
       On appeal, the juvenile court’s orders are presumed to be correct, and the
appellant bears the burden to show error. (See In re Julian R. (2009) 47 Cal.4th 487,
498–499.) “An appellate court will not lightly substitute its decision for that rendered by
the juvenile court. We must indulge all reasonable inferences to support the decision of
the juvenile court and will not disturb its findings when there is substantial evidence to
support them.” (In re Michael D. (1987) 188 Cal.App.3d 1392, 1395.)
       A juvenile court’s decision to deny DEJ is reviewed for abuse of discretion. (In re
Damian M. (2010) 185 Cal.App.4th 1, 5 (Damian M.).) “[D]iscretion is abused
whenever the court exceeds the bounds of reason, all of the circumstances being
considered.” (People v. Giminez (1975) 14 Cal.3d 68, 72.) Further, “an abuse of
discretion arises if the trial court based its decision on impermissible factors [citation] or
on an incorrect legal standard.” (People v. Knoller (2007) 41 Cal.4th 139, 156.)
       B. Analysis of DEJ Denial
       It is undisputed that I.P. was eligible for DEJ; the controversy here centers on the
juvenile court’s determination that I.P. was not suitable. For reasons we will explain, we
are not persuaded by I.P. that the juvenile court improperly denied DEJ “based on
nothing more than her need for treatment and rehabilitation.”
       At the jurisdictional hearing, the juvenile court stated that it had reviewed the
suitability report. Further, the court’s ruling indicates an awareness of its discretion to
independently decide whether I.P. was suitable for DEJ. The court specifically noted its
concerns about I.P.’s poor performance and behavioral problems at school, as well as
I.P.’s failure to follow rules at home. The court’s concerns were amply supported by the
probation officer’s suitability report and other information in the record. The suitability
                                                  8
report also provided information regarding I.P.’s limited maturity and her uncertainty and
doubtful motivation regarding participation in the DEJ program. We can reasonably infer
from the record that all the information within the suitability report factored into the
juvenile court’s analysis of I.P.’s suitability for DEJ. Moreover, the concerns articulated
by the court, as well as the other available information, could properly be relied on to
determine that DEJ was not appropriate for I.P. (See In re Usef S. (2008) 160
Cal.App.4th 276, 284.)
       Regarding treatment and counseling, the suitability report discussed I.P.’s
treatment history and needs. The juvenile court also acknowledged that I.P. had ongoing
treatment needs and opined that they exceeded what DEJ could accommodate. Relatedly,
the court stated that the DEJ program could not provide the “services necessary . . . to
help [I.P.] with rehabilitation.” I.P. did not challenge the court’s characterization of the
services available through the DEJ program as limited. We thus presume the court was
aware of the scope of services possible in connection with DEJ. Regardless of the exact
differences between the services afforded on DEJ and probation after the dispositional
order, we do not agree with I.P. that the court improperly used her need for treatment and
rehabilitation when making the suitability determination. Rather, the record demonstrates
the court made a judgment based on individualized factors which support its conclusion
that postdispositional probation was more appropriate for I.P. than DEJ.
       A juvenile court is not required to grant DEJ to every eligible minor who would
benefit from education, treatment, and rehabilitation efforts. Instead, the court may
decide whether a more restrictive commitment is more appropriate for the minor than
DEJ and any concomitant benefit. (See Sergio R., supra, 106 Cal.App.4th at p. 605.)
That is what occurred in this case. When ruling, the juvenile court discussed the prospect
of I.P.’s rehabilitation and acceptance of appropriate services while on formal probation
(after being adjudged a ward) to show that she had “moved beyond” her poor behavior
and criminality. The court’s statements regarding rehabilitation and treatment services
                                                  9
indicate its judgment that wardship and formal probation would provide a greater benefit
as to I.P.’s education, treatment, and rehabilitation. That judgment is not unreasonable
under the totality of the circumstances, including I.P.’s immaturity, recidivism, and
reluctance to participate in the DEJ program. We conclude the juvenile court’s judgment
falls within the standard for the suitability determination and does not exceed the bounds
of reason. (See Damian M., supra, 185 Cal.App.4th at pp. 5–6; Sergio R., at p. 608.)
       I.P. relies principally on Martha C. to support her argument that the juvenile court
erred. But Martha C. is readily distinguishable from the present case. In Martha C., the
probation department concluded the minor would benefit from education, treatment, and
rehabilitation, and the “trial court’s remarks suggest it agreed.” (Martha C., supra, 108
Cal.App.4th at p. 562.) Nevertheless, the trial court “denied DEJ because it wished to
send a [deterrence] message to other potential juvenile drug smugglers.” (Ibid.) The
Court of Appeal concluded that “[t]his was not an appropriate basis for denying DEJ
since it had nothing to do with [the minor]’s potential for rehabilitation.” (Ibid.)
       By contrast to the circumstances in Martha C., the juvenile court here mentioned
the importance of “tak[ing] all of the things into consideration” and noted facts that were
directly relevant to determining the benefit that I.P., herself, would derive from
education, treatment, and rehabilitation efforts under DEJ or wardship with formal
probation. On this record, we conclude the juvenile court reasonably determined that I.P.
was not “a person who would be benefited by education, treatment, or rehabilitation”
(§ 791, subd. (b)) but that she “required more formal, restrictive measures” (Sergio R.,
supra, 106 Cal.App.4th at p. 608) such that she was not suitable for DEJ. (Id. at pp. 607–
608; Damian M., supra, 185 Cal.App.4th at pp. 5–6.) Accordingly, there was no abuse of
discretion.
                                   III. DISPOSITION
       The juvenile court’s disposition order of May 21, 2020 is affirmed.


                                                 10
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H048172
People v. I.P.